Case: 6:20-cr-00042-REW-HAI Doc #: 76 Filed: 03/10/21 Page: 1 of 2 - Page ID#: 236




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )       No. 6:20-CR-42-REW-HAI
                                                     )
 v.                                                  )
                                                     )                 ORDER
 CALVIN L. MANIS,                                    )
                                                     )
       Defendant.                                    )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 68 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Manis’s guilty plea and adjudge him guilty

of Count One of the Indictment (DE 21). See DE 69 (Recommendation). Judge Ingram expressly

informed Defendant of his right to object to the recommendation and to secure de novo review

from the undersigned. See id. at 3. The established, 3-day objection deadline has passed, and no

party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).




                                                 1
Case: 6:20-cr-00042-REW-HAI Doc #: 76 Filed: 03/10/21 Page: 2 of 2 - Page ID#: 237




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 69, ACCEPTS Manis’s guilty plea, and ADJUDGES him

          guilty of Count One of the Indictment;

       2. Further, per Judge Ingram’s unopposed recommendation and Defendant’s agreement

          (DE 71, ¶¶ 9, 10), the Court provisionally FINDS that Manis has an interest in the real

          property and monetary funds identified in the operative indictment (DE 21 at 5), and

          preliminarily ADJUDGES Defendant’s interest in such property FORFEITED.

          Under Criminal Rule 32.2, and absent pre-judgment objection, “the preliminary

          forfeiture order becomes final as to” Defendant at sentencing. Fed. R. Crim. P.

          32.2(b)(4)(A). The Court will further address forfeiture at that time. See id. at (b)(4)(B);

       3. The Court, as to this Defendant only, GENERALLY CONTINUES the jury trial in

          this matter;

       4. The Court, seeing no evidence or argument from the parties and pursuant to 18 U.S.C.

          § 3143(a)(2), finds nothing overcoming the 18 U.S.C. § 3143(a)(2) detention mandate.

          [Defendant has not pursued the 18 U.S.C. § 3145(c) portal.] Therefore, the Court

          ORDERS that Mr. Manis report to the United States Marshals Service, at the London

          Courthouse, at 10:00 a.m. on March 24, 2021. He shall be remanded to custody

          pending sentencing; and

       5. The Court will issue a separate sentencing order.

       This the 10th day of March, 2021.




                                                 2
